of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc intl b01 genin-135453-08 number info release date uil ------------------------------- ---------------------------------- ----------------------------------------------- dear ------------- this letter responds to your request for information dated august in your letter you requested information regarding the application of paragraph b of article pensions social_security annuities alimony and child_support of the u s -u k income_tax treaty treaty to distributions from a pension scheme that would satisfy all the requirements of sec_401 of the internal_revenue_code code but for the fact that the trust was not created or organized in the united_states and therefore is not exempt under sec_501 of the code paragraph o of article general definitions of the treaty states emphasis added the term pension scheme means any plan scheme fund trust or other arrangement established in a contracting state which is i generally exempt from income_taxation in that state and ii operated principally to administer or provide pension or retirement benefits or to earn income for the benefit of one or more such arrangements for the purposes of this convention unless the context otherwise requires the exchange of notes regarding the u s -u k income_tax treaty between paul o'neill secretary_of_the_treasury and gordon brown chancellor of the exchequer dated date provides with reference to sub-paragraph o of paragraph of article general definitions genin-135453-08 it is understood that pension schemes shall include the following and any identical or substantially_similar schemes which are established pursuant to legislation introduced after the date of signature of the convention under the law of the united_states qualified_plans under sec_401 of b the internal_revenue_code individual retirement plans including individual retirement plans that are part of a simplified_employee_pension plan that satisfies sec_408 individual_retirement_accounts individual retirement annuities sec_408 accounts and roth iras under sec_408a sec_403 qualified annuity_plans and sec_403 plans paragraph a of article of the treaty provides generally that pensions and other similar remuneration beneficially owned by a resident of a contracting state shall be taxable only in that state paragraph b of article provides that notwithstanding paragraph a the amount of any such pension or remuneration paid from a pension scheme established in the other contracting state that would be exempt in that other state if the beneficial_owner were a resident thereof shall be exempt from taxation in the first-mentioned state however paragraph b of article applies only to amounts paid from a pension scheme as defined in paragraph o of article including the requirement that the income of the arrangement be generally exempt from income_taxation this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling if you would like a determination concerning your particular set of facts you may submit a request for a private_letter_ruling by following the instructions in revproc_2008_1 sec_2 2008_1_irb_1 date which is available on the internet at http www irs gov irb 2008-01_irb ar06 html if you have any additional questions please contact -------------------------at ------------------- ------- sincerely ______________________________ m grace fleeman senior technical reviewer branch international
